Citation Nr: 1309696	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-13 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
REMAND

The Veteran had active military service from April 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the appellant's claims of entitlement to service connection for hearing loss, tinnitus, and skin cancer.  In his November 2008 Notice of Disagreement, the Veteran limited his appeal to the issues regarding hearing loss and tinnitus.  In February 2013, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing; a transcript of that hearing has been associated with the Veteran's paperless claims file located in Virtual VA.  

The Veteran's service treatment records, including a March 1968 separation examination report, are negative for any complaints, treatment, or diagnoses relating to hearing loss or tinnitus.  Specifically, on March 1968 audiometry, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

5
LEFT
5
5
10

0

A clinical evaluation of the ears was normal.  On March 1968 Report of Medical History, the Veteran specifically denied ear, nose, or throat trouble and hearing loss.  

Service personnel records include a DD Form 214 that shows a military occupational specialty of Field Artillery Crewman.  Other personnel records include a principle duty of "Gunner."

Post-service treatment records include records from the Houston VA Medical Center (VAMC).  In April 2007, the Veteran had complaints of tinnitus.  The physician's assistant noted the Veteran's history of artillery exposure in the military and encouraged him to file a claim of service connection for hearing loss.  

At a July 2008 VA examination, the Veteran reported that his hearing loss and tinnitus had existed since 1967.  He reported that while in service, he was exposed to artillery fire and also served as a Gunner.  He did not use any hearing protection.  He indicated that his tinnitus began in 1967 while firing weapons in service.  His tinnitus occurred in both ears and has been recurrent.  The tinnitus recurs at the frequency of two times per week and lasts for two hours.  After military service, he worked as a teacher for 30 years without hearing protection.  He has used power tools with hearing protection.  He has no family history of ear disease, no previous history of ear disease, and no history of head or ear trauma.  An audiological evaluation revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
20
20
LEFT
30
25
30
25
40

Speech recognition scores were 96% in the right ear and 94% in the left ear.  The Veteran was diagnosed with unilateral sensorineural hearing loss in the left ear and intermittent bilateral tinnitus.  The examiner found that the tinnitus was at least as likely as not a symptom associated with the Veteran's hearing loss.  The examiner opined that it was not likely that the Veteran's hearing loss and tinnitus were related to the noise exposure he experienced during military service.  The examiner based the opinion on the fact that the Veteran's separation examination did not indicate a hearing loss at that time.  

At his February 2013 video conference hearing, the Veteran testified that, during service, he was a Gunner on a Howitzer.  He reported that he went out to the field approximately once or twice a week and sometimes would shoot all night.  He indicated that his hearing loss began in service and had persisted since that time.  He reported that he first noticed ringing in his ears when he started to shoot on the rifle range in Oklahoma.  He indicated that the condition worsened with time.  He also reported that he had his ears checked in 1970 for his job, but did not know if a hearing loss was documented at that time.  

As noted above, the VA examiner opined that current disability was not related to military service because the separation audiogram had not demonstrated hearing loss.  The examiner did not provide any medical reasons for why the Veteran's report of symptoms of decreased hearing acuity and tinnitus during service should not be believed.  Indeed, it does not appear from the examiner's explanation that the Veteran's account was considered.  Consideration of the Veteran's account with explanation is now required.

During his February 2013 video conference hearing, the Veteran indicated that he was receiving treatment for his hearing loss at the Houston VA Medical Center (VAMC); however, the last dated VA treatment records that have been associated with the claims file are dated from March 2008.  Recent VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b) and (e)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

On May 2008 VA examination, the Veteran's right ear puretone thresholds, in decibels were 25, 25, 30, 20, and 20 at 500, 1000, 2000, 3000, and 40000 Hertz, respectively.  While the Veteran did not have a right ear hearing loss disability by VA standards at the time of his VA examination, the Board acknowledges that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Additionally, during his February 2012 video conference hearing, the Veteran reported that his hearing loss had been getting worse.  Given the reported progressive nature of his hearing loss and that it has been more than four years since his last VA examination in August 2008, the Veteran should be provided a VA audiological examination and opinion addressing the question of whether he now has a right ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.159(c)(4) (2012).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Houston VA Medical Center since March 2008 or any other VA medical facility that may have treated the Veteran for, or evaluated, hearing loss or tinnitus, and associate those documents either with the claims file or the Virtual VA electronic file.  

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the level and etiology of hearing loss.  The claims file, including Virtual VA records, and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology related to hearing loss and tinnitus must be reported in detail.  

Following a review of the claims file, to include service and post-service medical records, the examiner is requested to determine whether the Veteran has a right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  

The examiner should address the following with regard to any diagnosed hearing loss (left or right ear) and tinnitus:  whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service, to include any in-service noise exposure.  The examiner should address the July 2008 opinion that the Veteran's tinnitus is a symptom associated with hearing loss and hearing loss was not related to military service.  This should be explained in the context of the Veteran's own history of having experienced both hearing loss and tinnitus since military service.  In other words, the medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since service should be set forth in detail.  (If a reason for rejecting the Veteran's statements is that his separation examination showed normal hearing acuity, the examiner should explain why the separation examination report is evidence that the Veteran was not then or shortly thereafter experiencing any loss of acuity or tinnitus.)  

3.  The AOJ should ensure that the examination report complies with the instructions of this remand.  Thereafter, the claims for service connection should be re-adjudicated.  If a benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109   (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

The case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



Department of Veterans Affairs


